Citation Nr: 0400715	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The issue of entitlement to service 
connection for arthritis of multiple joints will be addressed 
in the remand appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the veteran's chronic 
obstructive pulmonary disease began during his period of 
active service.

3.  By decision dated in January 1979, the RO denied service 
connection for arthritis of multiple joints.

4.  The evidence associated with the claims file subsequent 
to the January 1979 denial bears directly and substantially 
upon the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304, 3.307, 3.309 (2003).

2.  The RO's January 1979 decision denying entitlement to 
service connection for arthritis of multiple joints is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

3.  The evidence received since the January 1979 denial is 
new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
arthritis of multiple joints have been met.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claims by means of the 
November 1999 and October 2002 rating decisions, the December 
2002 Statement of the Case, and an August 2001 letter from 
the RO.

In these documents, the veteran was informed of the basis for 
the denial of his claims, of the type of evidence that he 
needed to submit to substantiate his claims, and of all 
regulations pertinent to his claims.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  Therefore, the 
Board finds that these various documents and letters provided 
to the veteran satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered the 
service medical records, military hospital records, and VA 
medical records.  The RO also afforded the veteran VA medical 
examinations.  The veteran did not request a personal 
hearing.  Accordingly, the Board finds that the VA has 
fulfilled its duty to assist the veteran and that no further 
action is necessary to comply with the VCAA.  Finally, as 
this decision grants the benefits sought on appeal, any 
deficiency of the duty to assist or to notify would be 
nonprejudicial to the veteran.

I.	Service Connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2003).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2003).  In addition, if certain diseases become 
manifest to a compensable degree within one year after the 
veteran's military service ended, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307, 3.309 (2003).

The veteran believes that he is entitled to service 
connection for his chronic obstructive pulmonary disease 
because the symptomatology began during active service.  The 
service medical records include an August 1967 examination 
during which the veteran complained of shortness of breath.  
In March 1969, the veteran reported difficulty breathing; 
however, an EKG was normal.  In December 1971, scattered 
rhonchi of all lobes of the lungs were observed.  In January 
1974, the veteran complained of dyspnea on exertion, but 
believed that it may be related to smoking.  In June 1977, 
the veteran complained of chest pains.  At his retirement 
examination, the veteran reported a history of shortness of 
breath and chest pain.

An October 1978 VA examination contained no relevant 
complaints or findings.  Military hospital records show that 
the veteran complained of shortness of breath with exertion 
in May 1982.  In April 1991, the veteran experienced dyspnea 
with exertion, possibly secondary to chronic obstructive 
pulmonary disease.  Pulmonary function tests performed in 
September 1991 and April 1992 found mild airflow obstruction.  
In November 1991, the veteran was diagnosed with mild 
obstructive pulmonary disease.  The veteran has since been 
followed for his chronic obstructive pulmonary disease, 
including an episode of shortness of breath in February 1996 
and an exacerbation of symptoms in April 1996.  In August 
2000, the veteran's chronic obstructive pulmonary disease was 
assessed as stable.

At a September 1999 VA examination, the veteran reported 
shortness of breath when he walked 500 feet to his mailbox; 
however, the examiner did not perform a pulmonary 
examination.  At a December 2000 VA examination, the veteran 
reported that his chronic obstructive pulmonary disease began 
during active service because he had shortness of breath at 
that time.  The examiner reviewed the service medical 
records.  Physical examination and pulmonary function tests 
were consistent with chronic obstructive airway disease.  The 
veteran was diagnosed with mild chronic obstructive airway 
disease.  The examiner opined that the chronic obstructive 
pulmonary disease was service connected because there was at 
least evidence of early onset while in service.  The examiner 
noted that there were several visits for shortness of breath 
during active service that proved to be unrelated to heart 
problems, and were most likely due to lung disease.

Based upon the above facts, the Board finds that the evidence 
supports a grant of service connection for chronic 
obstructive pulmonary disease.  The veteran had symptoms of 
shortness of breath and chest pain in service, and was 
subsequently diagnosed with chronic obstructive pulmonary 
disease.  The VA examiner has identified the symptoms in 
service as the early onset of the chronic obstructive 
pulmonary disease.  Consequently, the record contains 
competent medical evidence that relates the veteran's current 
pulmonary disease to his period of active service.  The 
record contains no evidence in contradiction to this opinion.  
Accordingly, the benefit sought on appeal is granted.

II.	New and Material

As a preliminary matter, the Board observes that statutory 
and regulatory changes have been made pertaining to the 
definition of new and material evidence.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  However, these provisions are applicable 
only to claims filed on or after August 29, 2001.  Therefore, 
as the veteran's claim was filed prior to that date, the 
Board will not address those statutory and regulatory changes 
in this decision.

The veteran's claim of entitlement to service connection for 
arthritis of multiple joints was previously considered and 
denied by the RO.  The veteran initially submitted a claim 
for arthritis, characterized as swollen joints, bursitis, and 
lameness, in September 1978.  The RO denied service 
connection in a January 1979 rating decision and the veteran 
did not appeal.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (2003).  First, the Board 
must determine whether the evidence submitted since the prior 
decision is new and material, which will be discussed below.  
If "the Board finds that no such evidence has been offered, 
that is where the analysis must end."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If new and material evidence has 
been presented, the claim is reopened and it must be 
determined whether VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  If so, the Board may evaluate 
the merits of the claim.  See Winters v. West, 12 Vet. App. 
203, 206-7 (1999); Winters v. Gober, rev'd on other grounds, 
219 F.3d 1375, 1378 (Fed. Cir. 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2003); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the January 1979 denial, the RO found that the 
veteran had failed to submit sufficient evidence of current 
arthritis that was related to his period of active service.  
The service medical records included diagnoses of left 
shoulder bursitis in May 1967 and right shoulder bursitis in 
March 1960.  The veteran also complained of swollen and 
painful joints in August 1967.  In May 1978, the veteran was 
diagnosed with mild degenerative changes of the knees; 
however, the records contain no x-ray report.  At his 
retirement examination, the veteran reported a history of 
painful joints, arthritis, lameness, and bursitis.  

At an October 1978 VA examination, the veteran complained of 
swollen joints, bursitis, and knee and back pain.  The x-ray 
report of the lumbosacral spine found a minimal irregularity 
of the inferior margin of the L1 vertebra, and the x-ray 
report of the knees was negative.  Physical examination 
observed soft tissue swelling of the right ankle, with 
history of traumatic sprain of the right ankle and surgery 
for varicose veins.  Gait, musculature, movement, and 
reflexes were normal.  The veteran was diagnosed with 
arthralgias, etiology undetermined.

Since the January 1979 denial, the evidence of record 
consists of military hospital records that include diagnoses 
of multiple arthralgias and bursitis of the left shoulder.  
In addition, a December 2000 VA examination observed 
tenderness to palpation over the coracoid process of the 
shoulders and limited range of motion.  However, the x-ray 
reports of the shoulders and knees were negative.  

Based upon the above facts, the Board finds that the evidence 
submitted since the RO's last final denial is new and 
material in that it bears directly and substantially upon the 
specific matter under consideration and must be considered to 
decide fairly the merits of the claim.  Specifically, the 
Board finds that the pertinent medical evidence shows that 
the veteran continues to have complaints of chronic pain of 
multiple joints, most notably the shoulders.  Therefore, the 
Board finds that the veteran's claim should be decided on its 
merits with appropriate consideration of all medical opinions 
and evidence.  Accordingly, the claim is reopened and, to 
that extent, the appeal is granted.


ORDER

Service connection for chronic obstructive pulmonary disease 
is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for arthritis of multiple 
joints is reopened.



REMAND

Having reopened the veteran's claim, the Board must now 
determine whether it may be reviewed on the merits.  In this 
regard, the Board finds that a VA medical examination and 
opinion are necessary in order to ensure compliance with the 
VCAA.  The record shows that the veteran had complaints of 
joint pain and diagnoses of bursitis in service.  These 
complaints and diagnoses also have occurred subsequent to 
active service.  However, the etiology and chronicity of the 
veteran's symptoms are uncertain.  In addition, the veteran 
has been awarded service connection for many disabilities 
that may be responsible for his current symptoms.  
Consequently, the Board concludes that a VA medical opinion 
would be helpful to resolve this claim.

This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO must notify the veteran of evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain all relevant 
military, VA, and private medical records 
not previously associated with the claims 
file.  

3.  The RO should schedule the veteran 
for the appropriate VA specialty 
examination to ascertain the nature and 
etiology of his claimed arthritis of 
multiple joints.  The examiner is 
requested to review all pertinent records 
associated with the claim.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner should opine whether it is at 
least as likely as not that any current 
arthritis is related to the veteran's 
period of active service.  Specifically, 
the examiner should determine whether any 
symptoms during active service were early 
manifestations of the current arthritis.  
The examiner should also opine whether 
the bursitis of the shoulders diagnosed 
in service is related to any current 
bursitis.  The examiner is informed that 
the veteran has been granted service 
connection for sprained right ankle, 
chronic lumbosacral strain, varicose 
veins of both lower extremities, and 
chondromalacia of both knees.  Therefore, 
the examiner should state whether any 
current symptomatology is separate and 
distinct from these service-connected 
disabilities.  All opinions should be 
supported by a complete medical rationale 
and should identify the relevant facts 
relied upon.

4.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence 
pertinent to the issue on appeal, and the 
applicable law and regulations.  After 
the appropriate period of time in which 
to respond has been provided, the case 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



